Title: From George Washington to Francis Dandridge, 20 September 1765
From: Washington, George
To: Dandridge, Francis

 

Sir,
Mount Vernon 20 Septr 1765.

If you will permit me after six years silence—the time I have been married to your Niece—to pay my respects to you in this Epistolary way I shall think myself happy in beginning a corrispondance which cannot but be attended with pleasure on my side.
I shoud hardly have taken the liberty Sir, of Introducing myself to your acquaintance in this manner, and at this time, least you shoud think my motives for doing of it arose from sordid views had not a Letter which I receivd sometime this Summer from Robt Cary Esqr. & Co. given me Reasons to believe that such an advance on my side woud not be altogether disagreeable on yours[.] before this I rather apprehended that some disgust at the News of your Nieces Marriage with me—and why I coud not tell—might have been the cause of your silence upon that event, and discontinuing a corrispondance which before then you had kept up with her—but if I coud only flatter myself, that you woud in any wise be entertaind with the few occurrances that it might be in my power to relate from hence I shoud endeavour to attone for my past remissness, in this respect, by future punctuality.
At present few things are under notice of my observation that can afford you any amusement in the recital—The Stamp Act Imposed on the Colonies by the Parliament of Great Britain engrosses the conversation of the Speculative part of the Colonists, who look upon this unconstitutional method of Taxation as a direful attack upon their Liberties, & loudly exclaim against the Violation—what may be the result of this—& some other (I think I may add) ill judgd Measures, I will not undertake to determine; but this I may venture to affirm, that the advantage accrueing to the Mother Country will fall greatly short of the expectations of the Ministry; for certain it is, our whole Substance does already in a manner flow to Great Britain and that whatsoever contributes to lessen our Importation’s must be hurtful to their Manufacturers—And the Eyes of our People—already beginning to open—will perceive, that many Luxuries which we lavish our substance to Great Britain for, can well be dispensd with whilst the necessaries of Life are (mostly) to be

had within ourselves—This consequently will introduce frugality, and be a necessary stimulation to Industry—If Great Britain therefore Loads her Manufactures with heavy Taxes, will it not facilitate these measures? they will not compel us I think to give our Money for their exports, whether we will or no, & certain I am none of their Traders will part from them without a valuable consideration—where then is the Utility of these Restrictions?
As to the Stamp Act, taken in a single view, one, & the first bad consequences attending it I take to be this—Our Courts of Judicature must inevitably be shut up; for it is impossible (or next of kin to it) under our present Circumstances that the Act of Parliamt can be complyd with were we ever so willing to enforce the execution; for not to say, which alone woud be sufficient, that we have not money to pay the Stamps, there are many other Cogent Reasons to prevent it; and if a stop be put to our Judicial proceedings I fancy the Merchants of G. Britain trading to the Colonies will not be among the last to wish for a Repeal of it.
I live upon Potomack River in Fairfax County, about ten Miles below Alexandria & many Miles distant from any of my Wifes Relations; who all reside upon York River, & who we seldom see more than once a year—not always that—My wife who is very well & Master & Miss Custis (children of her former Marriage) all join in making a tender of their Duty & best respects to yourself & their Aunt—My Compliments to yr Lady I beg may also be made acceptable & that you will do me the justice to believe that I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

